DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger et al. in view of Lassota.
	There is disclosed in Niederberger a beverage device, comprising: an electronic control unit 7; a portable cooking pot 4 having a bottom and an open top for receiving a mixture to make a beverage; a heating means 5 located at a bottom of the cooking pot; a water reservoir 3 and a pump 13, wherein water is transferred from the reservoir to the cooking pot by the pump; a spray head and spray head opening arrangement 14 to provide a jet of water to the cooking pot; and a stirrer 20 positioned within the cooking pot, and a drive means 22 configured to actuate the stirrer, the stirrer and drive means including upper and lower magnets 21, 23.
	Lassota discloses that it is known in the art to provide, in a beverage device, an infrared temperature sensor 102 for contactless sensing of a temperature of a beverage within a cooking pot, the sensor measuring a surface temperature of the beverage and is controlled by an electronic control unit 26 which turns on and off a heating unit based upon the detected temperature of the beverage.
	It would have been obvious to one skilled in the art to provide the apparatus of Niederberger with the infrared temperature sensor disclosed in Lassota, in order to control operation of the heating unit based upon a desired beverage temperature.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger et al. in view of Lassota as applied to claims above, and further in view of Sher.
	Sher discloses that it is old and well known in the art to angle a spray head and opening 2 at an angle between 10 and 60 degrees relative to a longitudinal axis, wherein the angle allows entry of hot water to a beverage container which improves mixing of the hot water with a beverage material.
	It would have been obvious to one skilled in the art to modify the spray head and opening arrangement of Niederberger, as modified by Lassota, with that taught in Sher, in order to improve the mixing of the beverage product within the cooking pot.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger et al. in view of Lassota as applied to claims above, and further in view of Caglar et al.
	Caglar discloses that it is known in the art to make use of sensor (switch) 11 which is configured to detect a placement of a portable cooking pot of a beverage device before a cooking process is started.
	It would have been obvious to one skilled in the art to provide the apparatus of Niederberger, as modified by Lassota, with the sensor (switch) disclosed in Caglar, in order to indicate to a user that the cooking pot is in place and allow use of the apparatus as a result of the indication.
Allowable Subject Matter
Claims 6, 11, 12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Bird, Luckhardt et al., Hasanreisoglu, Thakur et al. and Kim are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761